DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 18, 2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ye et al. (U.S. Patent Application Publication No. 2019/0103883 A1) discloses: A method for wireless communication, comprising:
receiving a codeword over a wireless channel, the codeword encoded using a polar code;
identifying a set of bit locations of the polar code corresponding to information bits of an encoded information bit [], wherein the set of bit locations is determined based at least in part on a reliability order of the bit locations of the polar code (Abstract: “Systems, methods, and instrumentalities are disclosed for joint source and polar coding. Source bits may be received and/or ordered based on the priorities of the source bits. The ordered source bits may be grouped. For example, the source bits may be grouped into one or more blocks. The ordered source bits may be distributed among the one or more blocks. For example, the ordered source bits may be distributed among the one or more blocks based on priorities of the ordered source bits. The ordered source bits may be mapped to polar coder ports. For example, the ordered source bits may be mapped to the polar coder ports based on a reliability of the polar codes of the ordered source bits. The transmitter may transmit the mapped ordered source bits of the one or more blocks. Polar encoding of the respective mapped ordered source bits may be performed.”
Paragraph [0083]: Polar coding may include determining N different channels Wi, 1≤i≤N from N independent copies of Binary Discrete Memoryless Channel (B-DMC) through linear transformation. For a large N, one or more synthesized channels may be polarized (e.g., capacity I(Wi) is close to either 0 or 1). A first synthesized channel of the one or more synthesized channels may include mutual information close to 0. The first synthesized channel may be determined to be a bad channel. A second synthesized channel of the one or more 
The Examiner finds the receiving of the ordered source bits, ordered based on the priorities of the source bits, then mapped to the polar coder ports based on a reliability of the polar codes of the ordered source bits and subsequently, polar encoding the mapped ordered source bits as disclosed in Ye teaches the claimed “identifying a set of bit locations of the polar code corresponding to information bits of an encoded information bit [], wherein the set of bit locations is determined based at least in part on a reliability order of the bit locations of the polar code”.)
However, the Examiner finds Ye does not teach or suggest the claimed “identifying a set of bit locations of the polar code corresponding to information bits of an encoded information bit vector, wherein the set of bit locations is determined based at least in part on a reliability order of the bit locations of the polar code, and wherein the reliability order is determined based at least in part on a recursive model that includes at least one mutual information transfer function that is applied at each polarization stage of a plurality of polarization stages of the polar code; and decoding the received codeword to obtain the information bit vector at the set of bit locations.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 22, 43, 50, 66, 67, 68 and 69 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 22, 43, 50, 66, 67, 68 and 69 are allowable for the same reasons as set forth above in claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112